[Cite as State v. Money, 2013-Ohio-4535.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2013-02-016

                                                   :          OPINION
   - vs -                                                      10/14/2013
                                                   :

NATASHA MICHELLE MONEY,                            :

        Defendant-Appellant.                       :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2012 CR 00217



D. Vincent Faris, Clermont County Prosecuting Attorney, Judith A. Brant, 76 S. Riverside
Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

The Farrish Law Firm, Michaela M. Stagnaro, 810 Sycamore Street, 6th Floor, Cincinnati,
Ohio 45202, for defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Natasha Money, appeals her eight-year sentence in the

Clermont County Court of Common Pleas, after she pled guilty to eight counts of burglary.

        {¶ 2} Money and her accomplice, Jason LaFountain, were involved in a multi-state

crime spree throughout Tennessee, Kentucky and Ohio. Money would drive LaFountain to

homes, and he would break in and steal various items of personal property. LaFountain and
                                                                     Clermont CA2013-02-016

Money would then exchange the property for narcotics. After eight different residences in the

Clermont County area were broken into, police apprehended LaFountain, and Money turned

herself into police custody.

       {¶ 3} Money was charged with eight counts of burglary, each second-degree felonies.

Money pled guilty to eight counts, which the state agreed to reduce to third-degree felonies.

The trial court sentenced Money to one-year terms for each of the eight counts, and ordered

that she serve the sentences consecutively for an aggregate prison sentence of eight years.

Money now appeals her sentence, raising the following assignment of error.

       {¶ 4} THE TRIAL COURT ERRED AS A MATTER OF LAW IN SENTENCING

APPELLANT.

       {¶ 5} Money argues in her sole assignment of error that the trial court erred in

ordering her to serve an eight-year sentence.

       {¶ 6} "The standard of review set forth in R.C. 2953.08(G)(2) shall govern all felony

sentences." State v. Crawford, 12th Dist. Clermont No. CA2012-12-088, 2013-Ohio-3315, ¶

6, quoting State v. A.H., 8th Dist. Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 7. Pursuant to

R.C. 2953.08(G)(2), when hearing an appeal of a trial court's felony sentencing decision, "the

appellate court may increase, reduce, or otherwise modify a sentence that is appealed under

this section or may vacate the sentence and remand the matter to the sentencing court for

resentencing." However, as explicitly stated in R.C. 2953.08(G)(2), "[t]he appellate court's

standard for review is not whether the sentencing court abused its discretion."

       {¶ 7} Instead, an appellate court may take any action authorized under R.C.

2953.08(G)(2) only if the court "clearly and convincingly finds" that either: (1) "the record

does not support the sentencing court's findings under division (B) or (D) of section 2929.13,

division (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the Revised

Code, whichever, if any, is relevant," or (2) "[t]hat the sentence is otherwise contrary to law."
                                               -2-
                                                                    Clermont CA2013-02-016

A sentence is not clearly and convincingly contrary to law where the trial court considers the

purposes and principles of R.C. 2929.11, as well as the factors listed in R.C. 2929.12, and

sentences appellant within the permissible statutory range. Crawford at ¶ 9; State v. Elliott,

12th Dist. Clermont No. CA2009-03-020, 2009-Ohio-5926, ¶ 10.

       {¶ 8} In making such a determination, it is "important to understand that the clear and

convincing standard used by R.C. 2953.08(G)(2) is written in the negative." Crawford at ¶ 8,

quoting Venes, 2013-Ohio-1891 at ¶ 21. "It does not say that the trial judge must have clear

and convincing evidence to support its findings." Id. Instead, "it is the court of appeals that

must clearly and convincingly find that the record does not support the court's findings." Id.

Simply stated, the language in R.C. 2953.08(G)(2) establishes an "extremely deferential

standard of review," as "the restriction is on the appellate court, not the trial judge." Id.

       {¶ 9} After reviewing the record, we find the trial court's sentence is not clearly and

convincingly contrary to law. The trial court very clearly stated that it had considered the

purposes and principles of sentencing according to R.C. 2929.11 and balanced the

seriousness and recidivism factors within R.C. 2929.12. The trial court reiterated the facts

contained in Money's pre-sentence investigation report, including the seriousness of Money's

crimes, and that Money's driving LaFountain to the various residences throughout the county

permitted him to facilitate each burglary. The trial court also recounted how deeply the

victims had been affected by the crimes, and how each suffered serious financial and mental

harm from the criminal activity of LaFountain and Money.

       {¶ 10} The trial court sentenced Money to one year on each of the burglary charges,

which were felonies of the third degree. According to R.C. 2929.14(A)(3)(b), the sentences

were therefore within the statutory range. Having considered the purposes and principles of

sentencing, and sentencing Money within the statutory range for her offenses, the trial court's

sentence was not clearly and convincingly contrary to law.
                                              -3-
                                                                   Clermont CA2013-02-016

      {¶ 11} Nor was the consecutive nature of the sentence erroneous. According to

2929.14(C),

              (4) If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court finds
              that the consecutive service is necessary to protect the public
              from future crime or to punish the offender and that consecutive
              sentences are not disproportionate to the seriousness of the
              offender's conduct and to the danger the offender poses to the
              public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

      {¶ 12} The trial court fulfilled the statutory duty to make findings before ordering

consecutive sentences. During the sentencing hearing, the trial court expressly found that

(1) consecutive sentences were necessary to protect the public from future crime and to

punish Money, and (2) that consecutive sentences were not disproportionate to the

seriousness of Money's conduct and to the danger she poses to the public. In addition to

these two findings, the trial court found that Money committed multiple offenses as part of a

course of conduct and that the harm caused by each of the multiple offenses was so great or

unusual that no single prison term for any of the offenses committed adequately reflected the

seriousness of her conduct. These findings fulfilled the statutory requirements and are

supported by the record.

                                              -4-
                                                                    Clermont CA2013-02-016

       {¶ 13} Having reviewed the record, the trial court's sentence of eight years was not

clearly and convincingly contrary to law, and the trial court made the requisite findings before

ordering Money to serve consecutive sentences. Therefore, Money's assignment of error is

overruled.

       {¶ 14} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                              -5-